The testimony of plaintiff and one of the eyewitnesses to the accident provided legally sufficient evidence for the finding that defendant was 100% responsible for the accident, and inconsistencies in plaintiff’s testimony and conflicting testimony as to whether plaintiff looked both ways and had the traffic light in her favor before crossing the street do not render the verdict against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 132-137). The trial court properly refused to charge the emergency doctrine since defendant driver’s own account of the accident failed to support that theory (see, Aldrich v Madison Taxi, 49 AD2d 1012; cf., Waugh v Johns, 206 AD2d 525). The award, as reduced, does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]). Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.